United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                              F I L E D
                                                  In the                                    September 9, 2003
                         United States Court of Appeals                                  Charles R. Fulbruge III
                                       for the Fifth Circuit                                     Clerk
                                            _______________

                                              m 02-30813
                                            _______________




                                      PAUL ANTHONY BYFIELD,

                                                                          Petitioner-Appellant,

                                                 VERSUS

   JOHN ASHCROFT; JOHN W. ZIGLAR; CHRISTINE G. DAVIS; EDWARD MCELROY;
           BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                                                          Respondents-Appellees.



                                     _________________________

                             Appeal from the United States District Court
                                for the Western District of Louisiana
                                           m 02–CV–19
                                   _________________________



Before JOLLY, SMITH, and                                  Paul Byfield appeals pro se the denial of his
  EMILIO M. GARZA, Circuit Judges.                     28 U.S.C. § 2241 habeas corpus petition, in
                                                       which he challenges as unconstitutional his
PER CURIAM:*                                           confinement pursuant to INA § 236(c),
                                                       8 U.S.C. § 1226(c), which mandates detention
                                                       of deportable aliens before a final order of re-
                                                       moval.1 While this appeal was pending,
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-         1
                                                               Title 8 U.S.C. § 1226(c)(1) provides in rele-
cumstances set forth in 5TH CIR. R. 47.5.4.                                                    (continued...)
however, the Board of Immigration Appeals
summarily affirmed Byfield’s order of removal.
His detention is now governed by INA § 241,
8 U.S.C. §1231. Therefore, the only issue
raised by Byfield in this appeal, the con-
stitutionality of his treatment under INA
§ 236(c), is no longer one on which this court
can grant him meaningful relief. See de la
Teja v. United States, 321 F.3d 1357 (11th
Cir. 2003). Because there is no longer a case
or controversy, we DISMISS the appeal for
want of jurisdiction.




   1
       (...continued)
vant part:

   The Attorney General shall take into cus-
   tody any alien who SS

   ...

   (B) is deportable by reason of having com-
   mitted any offense covered in section 1227-
   (a)(2)(A)(ii), (A)(iii), (B),(C), or (D) of this
   title,

   ...
   when the alien is released, without regard to
   whether the alien is released on parole,
   supervised release, or probation, and with-
   out regard to whether the alien may be ar-
   rested or imprisoned again for the same
   offense.

                                                      2